Citation Nr: 0901295	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
2000, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 23, 
2000, for a grant of a total disability rating for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claims for earlier effective dates for service connection for 
PTSD and for a TDIU.  Such matter was certified to the Board 
for appellate review by the RO in San Diego, California.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran's original claim for service connection PTSD was 
denied by the RO in its decision of February 1998 on the 
basis that he had failed to appear for a scheduled VA 
examination and that the record did not otherwise document 
that he suffered from PTSD.  Notice of the denial and of his 
appellate rights was furnished to the veteran by the RO's 
correspondence of March 1998.  No timely appeal of the 
February 1998 denial of service connection for PTSD is 
indicated.  

By its rating action of August 2001, the RO granted the 
veteran's claim for entitlement to service connection for 
PTSD, effective from August 30, 2000.  A subsequent RO action 
assigned an earlier effective date of that grant of August 
23, 2000, the date of receipt by VA of the veteran's 
application to reopen his claim for service connection for 
PTSD.  Following the RO's issuance of notice, no timely 
appeal of the August 2001 action relating to the effective 
date assigned was initiated.  

Given that the veteran did not timely pursue an appeal of the 
effective date assigned by the RO for his PTSD in August 
2001, he now seeks to establish an earlier effective date for 
service connection for PTSD, based on allegations of clear 
and unmistakable error in the rating decisions of February 
1998 and August 2001.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (once an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of CUE).  Specifically, he argues that that he was 
evaluated and treated by VA medical professionals at a VA 
medical facility in Loma Linda, California, from 1995 to 1997 
for PTSD and he submits at least a portion of those records.  
Such records, which contain one or more diagnoses of possible 
PTSD and PTSD, do not appear to have been considered by the 
RO in its rating decisions of February 1998 and August 2001.  
Moreover, it is unclear whether the records as submitted by 
the veteran are in fact a complete set of evaluation and 
treatment reports compiled at the VA's Loma Linda facility.  

VA treatment records are deemed to be on file as of the date 
they are compiled, regardless of whether they are in fact 
contained within the claims folder, pursuant to Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are 
deemed to be constructively in the possession of VA 
adjudicators on the date compiled).  Under Bell, supra, and 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an RO's 
failure, in a decision rendered on or after July 21, 1992, to 
consider evidence which was actually or constructively in the 
record before it may constitute CUE if such failure affected 
the outcome of the prior decision.  In light of the 
foregoing, and inasmuch as the test for reversal on the basis 
of CUE is whether there was any tenable basis for entry of 
the decision, further development to obtain all pertinent 
records is deemed necessary.  

Appellate action relating to the effective date for TDIU 
entitlement is deferred, pending the completion of the 
requested development, in view of the fact that the TDIU is 
inextricably intertwined with the effective date matter 
involving service connection for PTSD.  


Accordingly, this appeal is REMANDED for the completion of 
the following actions.  

1.  Obtain all pertinent records of VA 
treatment, including those from the VA 
medical facility located at Loma Linda, 
California, which compiled at the Loma 
Linda or other VA facility from the time 
of the veteran's discharge from service 
in March 1968 to August 2000.  Once 
obtained, such records should be 
associated with the veteran's claims 
folder.

2.  Following its undertaking of any 
further development it deems necessary 
with respect to the appellant's claim of 
CUE in prior RO decisions of February 
1998 and August 2001, the RO/AMC should 
adjudicate the veteran's claim(s) of CUE 
in the context of the issues of earlier 
effective dates for service connection 
for PTSD and a TDIU, to include the 
preliminary question of whether a 
properly pleaded, valid claim for CUE has 
been advanced by the veteran.  If a 
proper claim for CUE is determined to 
have been pleaded by the veteran, then 
the RO or AMC should adjudicate the 
merits of any and all such claims.  This 
should be followed by a readjudication of 
the veteran's claims for effective dates 
earlier than August 23, 2000 for a grant 
of service connection for PTSD and for 
TDIU entitlement.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case as to 
the effective date matters and any and 
all underlying claims for CUE. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review. 

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain needed evidentiary 
and procedural development.  No inference should be drawn as 
to the outcome of this matter by the actions herein 
requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



